DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 07/08/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 9, and 16:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claims 1 (and similarly claim 9) is directed to “a system for navigating a vehicle.” The claim is directed to a system, which is a statutory category. (Step 1: yes)
Independent claim 16 is directed to “a method for navigating a vehicle.” The claim is directed to a process (i.e., method), which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claims 1, 9, and 16 recite in general the limitations of “receiv]ing] a destination from a user of the vehicle,” “receiv[ing] traffic data and traffic light timing data,” and “determin[ing] one or more routes from the current location to the destination based on the traffic data and the traffic light timing data.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1, 9, and 16 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites the additional elements of “an input/output device,” “a transceiver,” and “an electronic control unit (ECU).” The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 9 recites the additional elements of “an input/output device,” “a location sensor,” “a transceiver,”  “a memory,” “a processor,” and “a transceiver of the Claim 9 is not integrated into a practical application.
Independent claim 16 recites the additional elements of “an input/output device,” “a location sensor” and “a transceiver The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 16 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 1, 9, and 16 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1, 9, and 16 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 9, and 16 are directed to the abstract idea of a mental process. Accordingly, claims 1, 9, and 16 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-8, 10-15, and 17-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-8 and 10-15 are directed to “a system for navigating a vehicle,” of claims 1 and 9 respectively. The claims are directed to a system, which is a statutory category. (Step 1: yes)
Claims 17-20 are directed to a method of claim 16. Therefore, the claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-8, 10-15, and 17-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-8, 10-15, and 17-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-8, 10-15, and 17-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical Claims 2-8, 10-15, and 17-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-8, 10-15, and 17-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-8, 10-15, and 17-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-8, 10-15, and 17-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-8, 10-15, and 17-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair).
Regarding Claim 1, Ginsberg teaches a system for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the system comprising: 
-an input/output device of the vehicle configured to receive a destination from a user of the vehicle (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2); 
-a transceiver of the vehicle configured to receive traffic data and traffic light timing data of traffic lights between a current location of the vehicle and the destination (user device to receive traffic, routing, and traffic signal timing information, Ginsberg, Paragraph 0027); and 
-… determine one or more routes from the current location to the destination based on the traffic data and the traffic light timing data (routing module determines one or more routes based on current location, desired destination, the traffic data, and the traffic light timing data, Ginsberg, Paragraph 0029).
Ginsberg does not specifically teach the system to include an electronic control unit (ECU) of the vehicle configured to determine one more routes from the current location to the destination based on the traffic data and the traffic light timing data.
Nair teaches a processing system, wherein the processing system determines one or more routes based on various information such as the current location, desired location, and traffic signal information (Nair, Paragraph 0097).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include an electronic control unit (ECU) of the vehicle configured to determine one more routes from the current location to the destination based on the traffic data and the traffic light timing data as taught by Nair.
(Nair, Paragraph 0001).
Regarding Claim 2, Ginsberg, as modified, teaches the system of claim 1, further comprising a traffic light having a memory configured to store the traffic light timing data (memory for storing data such as traffic light timing data, Paragraphs 0032-0034 and 0027 and Figure 5) and a transceiver configured to communicate the traffic light timing data to the transceiver of the vehicle (user device to receive traffic, routing, and traffic signal timing information via a transceiver in the vehicle, Ginsberg, Paragraph 0027).
Regarding Claim 3, Ginsberg, as modified, teaches the system of claim 1, further comprising a remote data server having a memory configured to store the traffic light timing data and a transceiver configured to communicate the traffic light timing data to the transceiver of the vehicle (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1).
Regarding Claim 5, Ginsberg, as modified, teaches the system of claim 1, wherein the ECU (ECU calculating as taught by Nair in Claim 1) is further configured to determine, for each route of the one or more routes, whether a trip duration time is lower when the vehicle departs the current location at a later time based on the traffic light data (determining numerous routes, wherein the routes may be based on departure time (e.g., leave at a later time to avoid traffic), Ginsberg, Paragraphs 0055-0059), and 
-wherein the input/output device is further configured to display the one or more routes on a map and an icon associated with a route from the one or more routes when the trip duration time is lower when the vehicle departs from the current location at the later time (end user device receives inputs and generates outputs such as displaying the one or more routes, wherein the routes may be based on departure time (e.g., leave at a later time to avoid traffic), Ginsberg, Paragraphs 0021, 0029, and 0055-0059).
Regarding Claim 7, Ginsberg, as modified, teaches the system of claim 1, wherein the traffic light timing data changes over time, and wherein the transceiver of the vehicle is configured to receive updated traffic light timing data on a periodic basis (receiving updated traffic light timing data over time, Ginsberg, Paragraphs 0052-0054).
Regarding Claim 8, Ginsberg, as modified, teaches the system of claim 1, wherein the traffic light timing data is based on a combination of timing data received from traffic lights, traffic light patterns determined based on vehicle telemetry data, and timing data received from a municipality (traffic timing information based on information such as that provided by traffic websites and traffic services (e.g., Department of Transportation) and vehicle speed (i.e., traffic speed), Ginsberg, Paragraphs 0036-0037).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair), in further view of Mese et al. U.S. P.G. Publication 2005/0134478 (hereinafter, Mese).
Regarding Claim 4, Ginsberg, as modified, teaches the system of claim 1, wherein the input/output device is further configured to display a traffic light icon (display an icon such as a traffic light icon, Ginsberg, Paragraph 0053) …, the traffic light icon … associated with a traffic light in front of the vehicle (icon is in regard to the traffic light in front of the vehicle (i.e., upcoming), Ginsberg, Paragraph 0053) and showing a current state of the traffic light (displaying a current state of the traffic light (e.g., green or red), Ginsberg, Paragraph 0053) …
	Ginsberg does not teach the system to include a timer and [displaying] a time remaining in the current state.
	Mese teaches a display for the end user, wherein the display shows the end user how much time is left before the light will change (i.e., change from current state) (Mese, Paragraph 0025 and Figure 3).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include a timer and [displaying] a time remaining in the current state as taught by Mese.
	It would have been obvious because displaying how much time is left before a light changes allows an end user access to additional information, thus able to make more informed driving choices (e.g., continue current speed, slow down, speed up) (Mese, Paragraph 0025).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Mese et al. U.S. P.G. Publication 2005/0134478 (hereinafter, Mese).
Regarding Claim 11, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Nair et al. U.S. P.G. Publication 2017/0069208 (hereinafter, Nair), in further view of Kantarjiev et al. U.S. P.G. Publication 2005/0021225 (hereinafter, Kantarjiev).
Regarding Claim 6, Ginsberg, as modified, teaches the system of claim 1, wherein the ECU (ECU calculating as taught by Nair in Claim 1) is further configured to determine a driving routine of the vehicle based on vehicle telemetry data, the driving routine having a starting location a destination, and a time range of departure, and determine, for the driving routine, an optimal route between the starting location and the destination and an optimal time for departure based on traffic light timing data of traffic lights between the starting location and the destination (determining numerous routes, wherein the routes may be based vehicle data, driving routine, start location, desired destination, time of driving, and traffic light information, Ginsberg, Paragraphs 0029 and 0055-0059), and 
-wherein the input/output device is further configured to display the optimal route (display the optimal route, Ginsberg, Paragraphs 0021 and 0029) and the optimal time for departure.
	Ginsberg does not teach the system to include display[ing] the optimal time for departure. 
Kantarjiev teaches a system for both determining and displaying the optimal departure time (Katnarjiev, Paragraph 0027).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Ginsberg to include display[ing] the optimal time for departure as taught by Katnarjiev.
	It would have been obvious because recommending an optimal departure time allows for an end user to drive on an optimal route at an optimal departure time, thus saving the end user’s time from being stuck in traffic (Katnarjiev, Paragraphs 0005-0006 and 0012).

Claims 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg), in view of Kantarjiev et al. U.S. P.G. Publication 2005/0021225 (hereinafter, Kantarjiev)
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 10, 12, 14, 15, 16, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginsberg U.S. P.G. Publication 2013/0162449 (hereinafter, Ginsberg).
Regarding Claim 9, Ginsberg teaches a system for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the system comprising: 
-an input/output device of the vehicle configured to receive a destination from a user of the vehicle (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2); 
-a location sensor configured to detect a current location of the vehicle (location sensor to determine current location (i.e., GPS), Ginsberg, Paragraphs 0021 and 0036); 
-a transceiver of the vehicle configured to communicate the current location and the destination to a remote data server (user device to send current location and de4stiantion to a remote server, Ginsberg, Paragraphs 0021-0022 and Figure 1); 
-a memory of the remote data server configured to store traffic data and traffic light timing data of traffic lights between the current location and the destination (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1); 
-a processor of the remote data server configured to determine one or more routes from the current location to the destination based on the traffic data and the traffic light timing data (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information), Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4); and 
-a transceiver of the remote data server configured to receive the current location and the destination and communicate the determined one or more routes from the current location to the destination to the transceiver of the vehicle for display by the input/output device of the vehicle (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information) and sends said information to the end user device of the vehicle, Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4).
Regarding Claim 10, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 16, Ginsberg teaches a method for navigating a vehicle (system for navigating a vehicle, Ginsberg, Paragraphs 0020-0022), the method comprising: 
-receiving, by an input/output device of the vehicle, a destination from a user of the vehicle (input / output device (110) capable of receiving a destination from an end user of the vehicle and displaying information, Ginsberg, Paragraphs 0021 and 0032 and Figure 2);
(location sensor to determine current location (i.e., GPS), Ginsberg, Paragraphs 0021 and 0036); 
-storing traffic data and traffic light timing data of traffic lights between the current location of the vehicle and the destination (controller may have a database (i.e., memory) for storing the traffic light timing information and sends to the end user device (i.e., communication transceiver) the desired traffic light timing data, Ginsberg, Paragraphs 0026-0027 and 0031 and Figures 4 and 1); and 
-determining one or more routes from the current location to the destination based on the traffic data and the traffic light timing data (controller determines one or more routes based on the provided information (i.e., current location, desired destination, traffic lighting information), Ginsberg, Paragraphs 0021-0027 and 0031 and Figures 1 and 4).
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667       
                                                                                                                                                                                                 /RACHID BENDIDI/Primary Examiner, Art Unit 3667